Citation Nr: 1642576	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected coronary artery disease, status post coronary artery bypass grafting and aortic valve replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran raised the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss in September 2014.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction of this issue and it is referred to the RO for appropriate disposition.


REMAND

The Veteran contends that his service-connected heart disorder is more disabling than the current 30 percent disability rating reflects.  

The Veteran underwent coronary artery bypass grafting and aortic valve replacement in December 2006.  The Veteran filed his claim in April 2011.  The Veteran was last afforded a VA examination to assess his service-connected heart disorder in June 2011.  The record is absent of any heart related medical records after June 2011.  However, prior to that date, the record contains private treatment records.  

Considering the last VA examination was conducted more than five years ago, the RO must schedule the Veteran for an updated examination.  38 C.F.R. § 3.159 (c)(4)(i) (2015); see also See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).  Additionally, given the lack of contemporaneous records related to the Veteran's service-connected heart disability, the RO must attempt to locate all treatment records since June 2011 and associate them with the claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain all VA treatment records regarding the Veteran's service-connected heart disorder from June 2011 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above development has been accomplished, the Veteran must be afforded a VA cardiovascular examination to determine the severity of his service-connected coronary artery disease, status post coronary artery bypass grafting and aortic valve replacement.  The electronic claims file must be made available to and reviewed by the examiner.  A notation must be made in the evaluation report that this review has taken place.

The examination report must indicate the METs at which there is dyspnea, fatigue, angina, dizziness, or syncope. In assessing the METs level, the examiner must conduct exercise testing unless it is contraindicated by the Veteran's service-connected heart disorder.  If the examiner determines that exercise testing is contraindicated, the examiner must provide an explanation why this is so, and must give an estimation of the level of activity expressed in METs that is supported by specific examples, such as slow stair climbing, or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner must fully explain the basis for the METs level assigned with rationale specific to the Veteran's case.  

The examiner must also describe the current status of the Veteran's service-connected heart disorder to include a description of all functional incapacity related to this disability, as well as the need for any current treatment or any requirement for continuous medication.  

The examiner must discuss the presence of any left ventricular dysfunction, in percentage of ejection fraction; as well as the frequency and duration of any episodes of congestive heart failure.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

